Mr. Chief Justice Alvey
delivered the opinion of the Oourt:
The only question presented by the exception, on the information, and the undisputed fact set forth in the exception, is, whether, by proper construction, the 26th subsection of the act of the legislative assembly, referred to in the information, does apply to and embrace the electric ve*469hides described in. the evidence and used by the defendant, and for which the defendant has failed or refused to obtain license.
The language of the section of the act in question is very broad and unqualified, and if the electric vehicles, now used by the defendant, had been known and in use at the time of the passage of the act, there would have been good ground for assuming the applicability of the terms of the act to them, and that their use would have been subject to license, although not specifically mentioned in the act. But it is a known fact, and is conceded, that these electric vehicles are of novel and recent invention as to practical use, and that they were unknown to and certainly not within the contemplation of the authors of the act of the legislative assembly, at the time of the passage of that act, as vehicles for the transportation of passengers. The act in terms declares that “ hacks, cabs, omnibuses and other vehicles for transportation of passengers for hire, shall pay annually ”, etc. The terms, “ other vehicles ” were intended manifestly to embrace only such other vehicles as were ejusdem generis. It was not intended certainly to embrace every conceivable vehicle that might thereafter be invented and brought into use. It is not pretended that every vehicle that is run upon the streets for the carriage of passengers is subject to a license tax under the provision of the act of the legislative assembly in question. Bicycles and tricycles are vehicles that are daily and constantly used for the transportation of persons, but no one pretends that they are subject to the license tax, though they may be hired to the persons who use them. The electric carriage or automobile, though a vehicle, does not belong to the class nor classes of vehicles made the subjects of the tax by the provision of the act of the legislative assembly. It is not fair to assume, if these electric carriages had been known and in use at the time the license act was passed that the rate of license would have been the same for their use, as the rate prescribed in the act for other vehicles. Indeed, there would have been strong reasons for a rate less *470in amount; as they cause less wear and breaking of the streets, and produce greatly less filth and dirt than result from vehicles worked by horses.
Applying the well-settled general principle applicable in the construction of revenue or tax laws, there would seem to be, at least, reasonable ground for holding that the electric carriages or vehicles used by the defendant are not fairly within the meaning and purview of the license act of the legislative assembly. All the authorities agree in maintaining, that all charges upon the citizen must be imposed by clear and unambiguous language; because, as it is said, they operate as penalties. In a case of doubt, that construction most beneficial to the citizen must be adopted. This is illustrated by many decided cases.
In the case of Adams v. Bancroft, 3 Sumner, 384, 387, Mr. Justice Story stated the rule upon this subject in these terms: “ I may add, in this connection, that laws imposing duties are never construed beyond the natural import of the language, and duties are never imposed upon the citizen upon doubtful interpretation, for every duty imposes a burden on the public at large, and is construed strictly, and must be made out in a clear and determinate manner from the language of the statute.”
In the subsequent ease of United States v. Wigglesworth, 2 Story Rep. 369, the same learned judge, in laying down the rule, said: “It is, as I conceive, a general rule in the interpretation of all statutes levying taxes or duties, upon subjects or citizens not to extend their provision by implication beyond the clear import of the language used, or to enlarge their operations so as to embrace matter’s not specifically pointed out, although standing upon a close analogy. In every case, therefore, of doubt, such statutes are construed most strongly against the government, and in favor of the citizen, because burdens are not to be imposed nor presumed to be imposed beyond what the statutes expressly and clearly import.”
Enforcing the same principle, the Supreme Court of Massachusetts, in the case of Sewell v. Jones, 9 Pick. 412, *471said: “Statutes wbicb impose restrictions upon trade or common .occupations, or which levy an excise or tax upon them, must be construed strictly.”
To these cases many others of like import could be added, but it is unnecessary to cite more.
Upon careful consideration, in view of the special nature of the case, and the authorities upon the subject, we have arrived at the conclusion that there was error in the ruling of the police court, and that its judgment must be reversed, and it is so ordered. Judgment reversed and cause remanded.